Citation Nr: 1531969	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-37 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increase rating for cataract surgery with intraocular lens implantation and corneal abrasion of the left eye, currently evaluated as 30 percent disabling.

2. Entitlement to service connection for a right eye condition, claimed as secondary to service connected left eye disability.

3. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 until October 1975 and February 1977 until June 1981. 

These matters come before the Board of Veterans' Appeals (Board) from the December 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The Veteran testified in support of this claim during a March 2015 central office hearing before the undersigned Veterans Law Judge of the Board. A transcript of the hearing has been associated with the claims file, and is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a right eye condition related to service, specifically, secondary to his service connected left eye. The claims folder reflects that the Veteran has glaucoma, cataracts, and dry eye syndrome in the right eye. (See June 2014 VA medical examination). The claims file does not contain a medical opinion in regard to whether the Veteran's right eye condition, manifested in service or whether it is casually related to service, to include secondary to his service connected left eye disability.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion specifically in regard to his right eye condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has a right eye condition. Furthermore, the Veteran contends that his right eye condition may be associated with his service connected left eye condition.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's right eye condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a right eye condition.

The outcome of the appeal as to the service connection claim will significantly impact the consideration of the claims for increase of the service-connected left eye disability and the claim for TDIU.  Specifically, the rating for the service-connected disability and consideration thereof is dependent on whether both eyes are service connected (see 38 C.F.R. § 4.75(c)) and the issue of TDIU will be effected by any increase in or service connection related to these eye disabilities being considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

In addition, updated VA treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Thereafter, schedule the Veteran for a VA medical examination in regard to his eye disabilities.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner should report all relevant findings regarding the service-connected left eye disability, to include relevant impairment of visual acuity and impairment of visual fields related to the service-connected eye disability (versus non-related eye disability).

As to the right eye disability, the examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current right eye condition is related to service, or is caused or permanently aggravated (beyond natural progression) by his service-connected left eye disability. 

The examiner should also discuss how service-connected eye disability causes occupational functional impairment.  In this regard, discussion of the types of jobs the Veteran could/could not maintain would be of great use. Any opinion should include a complete rationale. 

3. Thereafter, complete any other indicated development, to include consideration of referral for extra-schedular consideration of the claim for TDIU if appropriate.  

4. If any of the benefits sought on appeal are not granted, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




